Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

 Response to Amendment
Applicant’s response to the last office action, filed January 7, 2022 has been entered and made of record. Claim 21 has been amended; claim 10 has been cancelled; and claims 23-25 have been added. Claims 1-9, 11-25 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

- “an image analytics module that tracks…”; in claims 1, 8, 9 and 21-22.
- “an occupancy report module for generating…”, in claim 1, 5, 6 and 21. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-13, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of McFarland, (US-PGPUB 2006/0063523)

In regards to claim 1, Chang et al discloses a building occupancy monitoring 
system, comprising: 
an image analytics module that tracks individuals in image data from surveillance cameras relative to building resources, (see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, and turning on and off at least some of the electronic devices based on the user's proximity to, or location within, the controlled space. A sequence of images of the controlled space may be used to 
an occupancy report module for generating occupancy information including building resources that are used/unused by the individuals, (see at least: Par. 0107, the check status module may calculate the number of pixels of a moving occupant's bounding box that overlap the inner border region 144, the outer border region 140, the task region 152, or the workspace region 150, [i.e., implicitly generating occupancy information]. Further, Par. 0108, discloses that If the occupant moves from the outer border region to somewhere outside of the controlled space, the controlled space environment may be altered (e.g., the lights turned off), [i.e., the lights correspond to the building resources that are used/unused by the individuals]).
Chang et al does not expressly disclose wherein the building resources include rooms, areas of the rooms, and desks and chairs within the rooms and areas.
However, McFarland discloses network of radios, which automatically controls building equipment and/or locates movable items within a building, (see at least: Par. 0020-0021, note that the building equipment and the movable items within a building, as well as the building area are forming the building resources. The movable items may include individual identification devices, desktop computers, laptops, telephones, cell phones, digital devices, pagers, video equipment, televisions, personal digital assistants, chairs, tables, desks, work files, boxes, and other movable assets, [i.e., the building resources include the movable items within a building such as chairs and desks within the building areas]. McFarland further discloses the network may determine that a specific movable item, such as an individual, a container, a piece of equipment, or other asset, is particular area of a building, such as a room, level, or floor. The network may continuously or periodically locate a specific movable item to track its movement throughout a building, [i.e., the building resources implicitly include the rooms and areas of the rooms], (see at least: Par. 0039, and 0049)
Chang et al and McFarland are combinable because they are both concerned with building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang, to include the network of radios, as though by McFarland, in order to identify (1) changes in the occupancy of a building area, (2) the location of a specific individual or object within a building, and (3) unexpected or emergency building conditions, (McFarland, Par. 0020)

The following prior art of record, Thind (US-PGPUB 2010/0235004), is 
considered pertinent to the following limitation of claim 1: “wherein the building resources include rooms, areas of the rooms, and desks and chairs within the rooms and areas”, (see at least: Par. 0025, if a building space comprising multiple rooms is considered an occupancy space, each of the rooms in the building may be considered an occupancy zone, [i.e., the building resources comprises the rooms, and implicitly the areas of the rooms in the building]. Further, Par. 0026, discloses that an occupant may be a person, an animal, or a piece of furniture or equipment in the occupancy space), [i.e., desks and chairs implicitly correspond to piece of furniture]).

In regards to claim 2, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.


In regards to claim 3, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy information collected over time includes utilization of rooms, and wherein the building automation control system sends signals in accordance with the room utilization to an HVAC system and/or power manager for respectively adjusting temperature of the rooms and for enabling/disabling power to office equipment within the rooms, (Chang et al, see at least: Par. 0047-0048, One scenario is an office that includes a plurality of electronic devices such as lighting, heating and air conditioning. Further, Par. 0048, discloses altering room heating or cooling or providing other environmental controls in response to determining the occupant's location).

In regards to claim 5, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy report module generates motion maps to visualize how people flow through the building over given periods of time, (Chang, see at least: Par. 0065, 0078, motion history module 117d may 

The following prior art of record, Fullerton, (US Patent 6400307), discloses also 
the generating motion maps to visualize how people flow through the building over given periods of time, (see at least: Fig. 12a, “clutter map”)

In regards to claim 8, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the image analytics module identifies the building resources during a configuration process, (Chang, see at least: Par. 0052-0052, the “room” corresponds to the one or more building resources, and Par. 0062, “general workspace area”).

In regards to claim 9, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the image analytics module generates bounding boxes for tracking the individuals in the image data, (Chang, see at least: Abstract, and Par. 0004, generating one or more bounding boxes that encompass each of the contiguous pixel groupings. Further, Par. 0084, discloses that any blobs in the motion image that are detected within a surrounding area of a bounding box may be considered part of the occupant's motion)
Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “a method for monitoring occupancy in a building”. However, Chang et al discloses the “method for monitoring occupancy in a building”, (Chang, see at least: Par. 0004, “a computer implemented method”).

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is in rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 8. As such, claim 18 is in rejected for at least similar rational.

In regards to claim 20, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein tracking the individuals includes generating bounding boxes for the individuals in the image data, (Chang, see at least: 

In regards to claim 22, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, McFarland discloses where the image analytics module tracks the individuals relative to the rooms, areas of the rooms, desks, and chairs, (see at least: Par. 0021-0022, a network of radios also may locate and/or track movable items throughout a building, including individual identification devices, desktop computers, laptops, telephones, cell phones, digital devices, pagers, video equipment, televisions, personal digital assistants, chairs, tables, desks, work files, boxes, and other movable assets, [i.e., tracking individuals relative to the desks, and chairs]. Further, par. 0049, discloses that the network may determine that a specific movable item, such as an individual, a container, a piece of equipment, or other asset, is located within a particular area of a building, such as a room, level, or floor, [i.e., tracking individuals relative to the rooms, areas of the rooms]); and generating occupancy information for the rooms, areas of the rooms, desks and chairs, (see at least: Par. 0039, the network also may more generally recognize that a building area, such as a room or a floor, has recently become occupied or unoccupied or that the total number of personnel in the area has increased or decreased, [i.e., generating occupancy information for the rooms, areas of the rooms, and desks and chairs within the areas of the room]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, and McFarland, as applied to claims 1 and 11 above; and further in view of Suman et al, (US-PGPUB 2016/0196728)

In regards to claim 4, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
the combine teaching Chang et al and McFarland et al as whole does not expressly disclose wherein the occupancy information is correlated to access control card swipes information provided by an access control system.
Suman discloses wherein the occupancy information is correlated to access control card swipes information provided by an access control system, (see at least: Par. 0041, correlation may include counting the number of humans identified and comparing the count with the total number of swipes at the security system 102, [i.e., implicitly correlating the occupancy information to access control card swipes information provided by an access control system]).
Chang et al and McFarland et al and Suman are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al and McFarland et al, to include the correlation module 206, as though by Suman, in order to compare the count with the total number of swipes at the security system, (Suman, Par. 0041)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 4. As such, claim 14 is in rejected for at least similar rational.

The prior art of record, Zhang et al, (US-PGPUB 2007/0127774), discloses also 
the correlating occupancy information to the access control card swipes information provided by an access control system, (Par. 0148, the access control system 1820 may provide event reports on each valid access (e.g., a valid keycard swipe or a valid password entry), while the intelligent video surveillance system 1810 may monitor an entrance area 2226 and count a number of persons entering the door).

Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, and McFarland, as applied to claims 1 and 11 above; and further in view of Papke et al, (US-PGPUB 2011/0228984)

In regards to claim 6, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy report module generates sequence of images, (see at least: Par. 0057) to visually show where people spend most time, (see at least: Par. 0059)
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose dwell maps.
Papke discloses generates dwell maps to visually show where people spend most time, (see at least: Par. 0021, and Par. 0100-0102, Fig. 8B).
Chang et al and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

In regards to claim 7, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses a building management system that receives motion maps, and a display that displays the motion maps, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., generating motion maps]). Further, Par. 0138, discloses the central processor 904, which implicitly receives the motion map and sends the motion maps to the output devices 914 to implicitly display the motion maps).
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose a building management system that receives dwell maps from the occupancy report module; and a display that displays the motion maps and/or dwell maps
However, Papke discloses building management system that receives dwell maps and from the occupancy report module, (see at least: Fig. 8b, Par. 0100-0102, a video analysis system 100, implicitly receives the graphical representations of the dwell maps); and a display that displays the motion maps and/or dwell maps, (see at least: Fig. 2, and Par. 0050, 0062, the one or more output devices 242, such as displays implicitly enables displaying the dwell maps; and Par. 0099, discloses the graphical representations of data represented in a map format as colors or shades of grey, [i.e., displaying the well maps]). 
an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 6. As such, claim 19 is in rejected for at least similar rational.

In regards to claim 17, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses a building management system that receives motion maps upon the information occupancy, and a display that displays the motion maps, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., generating motion maps]). Further, Par. 0138, discloses the central processor 904, which implicitly receives the motion map and sends the motion maps to the output devices 914 to implicitly display the motion maps).
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose a building management system receiving dwell maps upon the occupancy information; and a display for displaying the motion maps and/or dwell maps for guiding people to unused building resources.

Chang et al and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang et al, to include the video analysis system, as though by Papke, in order to provide the graphical representations of data represented in a map format as colors or shades of grey, (Par. 0099), to thereby indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, and McFarland, as applied to claim 11 above; and further in view of Ogale et al, (US Patent 10013773)
The combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 11.
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose wherein identifying the building resources using deep learning.

Chang et al, and McFarland and Ogale are combinable because they are all concerned with building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al and McFarland, to include the object detector neural network 102, as though by Ogale, in order to detect an object in the building, (Suman, col. 12, lines 61-67).

Claims 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, and McFarland, as applied to claim 1 above; and further in view of Thind (US-PGPUB 2010/0235004)

In regards to claim 23, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose wherein the occupancy information is distributed to individuals seeking access to the building resources as part of a hot desking system.
However, Thind discloses wherein the occupancy information is distributed to individuals seeking access to the building resources as part of a hot desking system, (see at least: Par. 0048, the GUI 209 displays the controlled environmental conditions, such that the GUI 209 may be a web based interface or an application running on smart phones into an existing occupancy space, for example, a residential or commercial building, [i.e., the GUI 209, implicitly displays to one or more users interface, “individuals”, that are implicitly seeking access to the commercial building’s controlled environmental conditions, such as heat maps and occupancy maps, “the building resources as part of a hot desking system”).
Chang et al, and McFarland and Thind are combinable because they are all concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al and McFarland, to include the GUI 209 display, as though by Thind, in order to display to the user’s interface, the controlled environmental conditions, such as heat maps and occupancy maps, (Thind, Par. 0048).

In regards to claim 24, the combine teaching Chang et al and McFarland et al as whole discloses the limitations of claim 1.
The combine teaching Chang et al and McFarland et al as whole does not expressly disclose wherein the occupancy information is displayed on displays of user devices of individuals.
However, Thind discloses wherein the occupancy information is displayed on displays of user devices of individuals, (see at least: Par. 0048, the GUI 209 displays the controlled environmental conditions, such that the GUI 209 may be a web based interface 
Chang et al, and McFarland and Thind are combinable because they are all concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al and McFarland, to include the GUI 209 display, as though by Thind, in order to display to the user interface, the controlled environmental conditions, such as heat maps and occupancy maps, (Thind, Par. 0048).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Thind (US-PGPUB 2010/0235004); and further in view of Rye et al, (US-PGPUB 2007/0257937)
Chang discloses a building occupancy monitoring system, comprising:
an image analytics module that tracks individuals in image data from surveillance cameras relative to building resources, (see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, and turning on and off at least some of the electronic devices based on the user's proximity to, or location within, the controlled space. A sequence of images of the controlled space may be used to determine one or more occupants' locations, [i.e., implicitly tracking individuals in image data from surveillance cameras relative to building resources],); and 

an access control system, (904 in Fig. 19), that receives motion maps from the occupancy report module and sends the motion maps to displays of the access control system, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., generating motion maps]). Further, Par. 0138, discloses the central processor 904, which implicitly receives the motion map and sends the motion maps to the output devices 914 to implicitly display the motion maps).
Chang does not expressly disclose an access control system that receives dwell maps from the occupancy report module and distributes the motion maps and dwell maps to individuals seeking access to the building resources as part of a hot desking system by sending the motion maps and dwell maps to displays of the access control system, wherein the displays are installed near access points that enable access to the building resources; and the displays, which display the motion maps and/or dwell maps to guide people to unused building resources.
into an existing occupancy space, for example, a residential or commercial building, [i.e., the system 200 implicitly receives the controlled environmental conditions, such as a temperature heat maps and occupancy maps, and distributes the temperature heat maps and occupancy maps by displaying the temperature heat maps and occupancy maps to one or more users, “individuals”, that are implicitly seeking access to the commercial building’s controlled environmental conditions, using the GUI 209 display, which implicitly guide people to unused building resources]).
Chang et al and Thind are combinable because they are both concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary 
The combine teaching Chang et al and Thind as whole does not expressly disclose wherein the displays are installed near access points that enable access to the building resources.
Rye discloses wherein the displays are installed near access points that enable access to the building resources, (see at least: Par. 0002, building information display systems are installed on site in lobby or reception areas of buildings and consist of a computer display system to display the site or building information. Further, Par. 0034, discloses that the building information may include details of persons occupying the building, [i.e., installing the displays near access points that enable access to the building resources, “persons occupying the building”]).
Chang et al and Thind and Rye are combinable because they are all concerned with a building controlling occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al and Thind, to install display systems on site in lobby or reception areas of buildings, as though by Rye, in order to display building information, such as details of persons occupying the building (Rye, Par. 0029, 0034)




Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 25, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the occupancy information includes details concerning usage of hot desking building resources, which include the desks and the chairs”

The relevant prior art of record, Thind (US-PGPUB 2010/0235004), discloses wherein the occupancy information includes details concerning room utilization, (see at least: Par. 0030-0031, the predictive control algorithm predicts the occupancy patterns and proactively conditions the occupancy zones to set points or optimal levels, prior to occupancy of the occupancy zones. Consider for example, an occupant Jane concerning room utilization. Kitchen, “room”, would reach the optimal level by around 7.30 a.m. at which time Jane would be ready to leave the house, and if however, the kitchen is proactively conditioned at 6.30 a.m. based on the predictive control algorithm, Jane would occupy a kitchen which is already at the set point or optimal level, [i.e., occupancy information includes details concerning room utilization]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the occupancy which include the desks and the chairs.

A further prior art of record, McFarland, (US-PGPUB 2006/0063523), discloses wherein the occupancy information includes details concerning room utilization, (see at least: Par. 0039-0040, network also may more generally recognize that a building area, such as a room or a floor, has recently become occupied or unoccupied or that the total number of personnel in the area has increased or decreased. if a building area becomes occupied, it may be desirable to automatically operate lighting equipment to increase the amount of lighting available or automatically operate heating or cooling equipment to increase or decrease the temperature of the building area, respectively, depending upon the current building area temperature. Additionally, if a building area becomes unoccupied, energy usage associated with operating building equipment that control the environmental conditions associated with that building area may be conserved, [i.e., network implicitly controls the occupancy information including details concerning room utilization]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the occupancy information includes details concerning usage of hot desking building resources, which include the desks and the chairs.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/10/2022